 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-057-MMD-WGC
                                                    3:18-CR-056-MMD-WGC
 9                 Plaintiff,
                                                    Final Order of Forfeiture
10          v.

11 JOSE VEGA, a/k/a Jose Gutierrez-Vega,
   a/k/a Panda,
12

13                 Defendant.

14         The United States District Court for the District of Nevada entered a Preliminary

15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1)

16 with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §

17 853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28

18 U.S.C. § 2461(c) based upon the plea of guilty by Jose Vega, a/k/a Jose Gutierrez-Vega,

19 a/k/a Panda, to the criminal offenses, forfeiting the property set forth in the Plea

20 Agreement, the Second Bill of Particulars (057), the Forfeiture Allegation of the

21 Superseding Indictment (057), and the Forfeiture Allegation of the Superseding Indictment

22 (056) and shown by the United States to have the requisite nexus to the offenses to which

23 Jose Vega, a/k/a Jose Gutierrez-Vega, a/k/a Panda, pled guilty. Superseding Indictment

24 (057), ECF No. 192; Second Bill of Particulars (057), ECF No. 236; Change of Plea (057),

25 ECF No. 606; Plea Agreement (057), ECF No. 607; Preliminary Order of Forfeiture (057),

26 ECF No. 634; Superseding Indictment (056), ECF No. 24; Change of Plea (056), ECF No.

27 32; Plea Agreement (056), ECF No. 33; Preliminary Order of Forfeiture (056), ECF No. 38.

28 / / /
 1          This Court finds that the United States may amend this order at any time to add

 2   subsequently located property or substitute property to the forfeiture order pursuant to Fed.

 3   R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          This Court finds the United States published the notice of forfeiture in accordance

 5   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 6   consecutively from December 18, 2019, through January 16, 2020, notifying all potential

 7   third parties of their right to petition the Court. Notice of Filing Proof of Publication (057),

 8   ECF No. 673; Notice of Filing Proof of Publication (056), ECF No. 39.

 9          This Court finds the United States notified known third parties by regular mail and

10   certified mail return receipt requested of their right to petition the Court. Notice of Filing

11   Service of Process – Mailing (056), ECF No. 40.

12          On December 26, 2019, the United States Attorney’s Office attempted to serve

13   Autumn Dawn Phipps at 5129 N. 23rd Avenue, Phoenix, Arizona, by regular and certified

14   return receipt mail with the Preliminary Order of Forfeiture and the Notice. The mail was

15   returned as attempted-not known. Notice of Filing Service of Process – Mailing (056), ECF

16   No. 40-1, p. 3, 5-15, 17-19.

17          On December 26, 2019, the United States Attorney’s Office attempted to serve

18   Autumn Dawn Phipps at 415 N. 5th Street, Harve, Montana, by regular and certified return

19   receipt mail with the Preliminary Order of Forfeiture and the Notice. The mail was returned

20   as not deliverable as addressed and unable to forward. Notice of Filing Service of Process –

21   Mailing (056), ECF No. 40-1, p. 3, 5-15, 20-22.

22          On January 10, 2020, the United States Attorney’s Office served Autumn Dawn

23   Phipps at 1877 El Rancho Drive, Sparks, Nevada, by regular and certified return receipt

24   mail with the Preliminary Order of Forfeiture and the Notice. Autumn Dawn Phipps was

25   served by both regular and certified mail. Notice of Filing Service of Process – Mailing

26   (056), ECF No. 40-1, p. 3, 5-15, 23-25.

27          On January 10, 2020, the United States Attorney’s Office attempted to serve Autumn

28   Dawn Phipps at 3131 S. Virginia Street, Reno, Nevada, by regular and certified return
                                                 2
 1   receipt mail with the Preliminary Order of Forfeiture and the Notice. The certified mail was

 2   returned as attempted-not known and the regular mail was not returned. Notice of Filing

 3   Service of Process – Mailing (056), ECF No. 40-1, p. 3, 5-15, 26-28.

 4          On January 21, 2020, Autumn Dawn Phipps stated to the United States Attorney’s

 5   Office that she had received service and would not contest the forfeiture. Notice of Filing

 6   Service of Process – Mailing (056), ECF No. 40-1, p. 4.

 7          This Court finds no petition was filed herein by or on behalf of any person or entity

 8   and the time for filing such petitions and claims has expired.

 9          This Court finds no petitions are pending with regard to the property named herein

10   and the time for presenting such petitions has expired.

11          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

12   all possessory rights, ownership rights, and all rights, titles, and interests in the property

13   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

14   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

15   with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §

16   853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. §

17   2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

18      1. SCCY Industries, Model CPX-1, 9 millimeter firearm bearing serial number 562729;

19      2. any and all ammunition;

20      3. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

21      4. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

22      5. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

23      6. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

24      7. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

25      8. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.; and

26      9. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

27   (all of which constitutes property).

28   ///
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 2   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 3   deposit, as well as any income derived as a result of the government’s management of any

 4   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 5   disposed of according to law.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 7   copies of this Order to all counsel of record.

 8                 March 30
            DATED _____________________, 2020.

 9

10

11                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
          Case 3:18-cr-00056-MMD-WGC Document 43 Filed 03/27/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   March 27, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
